             Case 2:83-sp-00006-RSM Document 390 Filed 09/02/20 Page 1 of 1



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    UNITED STATES OF AMERICA, et al.,                CASE NO. C70-9213 RSM

 9                   Plaintiffs,                       ORDER TO SHOW CAUSE

10           v.

11    STATE OF WASHINGTON, et al.,

12                   Defendants.

13

14          This matter is before the Court sua sponte after Nisqually Indian Tribe (“Nisqually”) filed

15   two motions to withdraw Justin R. Kover as counsel of record in subproceedings in this action.

16   Dkts. #22,246 and #22,248. Mr. Kover has also appeared as counsel of record for Nisqually in

17   this case and subproceedings 91-sp-01RSM and 83-sp-06RSM. See Dkt. #21,813 (Mr. Kover

18   associating appearing in this case and “all subproceedings”). Accordingly, Nisqually is directed

19   to respond, no later than fourteen 14 days from the date of this Order, and show cause why Mr.

20   Kover should not be terminated as counsel of record in this case and those subproceedings.

21          Dated this 2nd day of September, 2020.

22

23
                                                  RICARDO S. MARTINEZ
24                                                CHIEF UNITED STATES DISTRICT JUDGE

     ORDER – 1
